Name: Commission Regulation (EC) No 2533/2000 of 17 November 2000 repealing Regulation (EC) No 2336/2000 prohibiting fishing for sprat by vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  Europe;  fisheries
 Date Published: nan

 Avis juridique important|32000R2533Commission Regulation (EC) No 2533/2000 of 17 November 2000 repealing Regulation (EC) No 2336/2000 prohibiting fishing for sprat by vessels flying the flag of Sweden Official Journal L 291 , 18/11/2000 P. 0005 - 0005Commission Regulation (EC) No 2533/2000of 17 November 2000repealing Regulation (EC) No 2336/2000 prohibiting fishing for sprat by vessels flying the flag of SwedenTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), as last amended by Regulation (EC) No 2846/98 of 17 December 1998(2), and in particular Article 21(3) thereof,Whereas:(1) Commission Regulation (EC) No 2336/2000(3) prohibits fishing for sprat in ICES divisions IIIb, c and d(4) by vessels flying the flag of Sweden or registered in Sweden.(2) On 26 October 2000, Denmark transferred to Sweden 3000 tonnes of sprat in ICES divisions IIIb, c and d. Fishing for sprat in ICES divisions IIIb, c and d by vessels flying the flag of Sweden or registered in Sweden should therefore be authorised. Regulation (EC) No 2336/2000 should therefore be repealed,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2336/2000 is hereby repealed.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 November 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 358, 31.12.1998, p. 5.(3) OJ L 269, 21.10.2000, p. 19.(4) EC waters.